--------------------------------------------------------------------------------


JOINT VENTURE AGREEMENT

PARTIES:

Frequency Networks, Inc.,
a Delaware corporation

Address (place of business, phone, fax, e-mail)
4526 Wilshire Blvd, Los Angeles, CA 90010
Phone +1 323 825 4500
b@frequency.com

Represented by (name, position, address)
Blair Harrison, CEO

Referred to as “FREQUENCY”

YOU On Demand Holdings, Inc.,
A Nevada corporation

Address (place of business, phone, fax, e-mail)
375 Greenwich Street, Suite 516, New York NY 10013
Phone +1 212 206 1216

Represented by (name, position, address)
Mingcheng Tao, CEO


Referred to as “YOD”

FREQUENCY and YOD are together referred to as “the Parties” and individually as
a “Party”.

--------------------------------------------------------------------------------

Background

A. FREQUENCY and YOD (the “Parties”) have agreed to form a new jointly owned
company (the “JVC”), which shall be established and carry on business in the
manner set out in this agreement (“Agreement”).

B. The Parties have agreed that their relations as shareholders in the JVC shall
be governed by the terms of this Agreement.

1.

INTERPRETATION

1.1.     In this Agreement the following terms shall have the following
meanings:

1.1.1.     “Board” means the Board of Directors of the JVC;

1.1.2.     “Business” means the Business to be carried on by the JVC as defined
in Article 2.1 and in accordance with the Business Plan as updated by the Board
from time to time;

1.1.3.     “Territory” means Singapore, Brunei, Malaysia, Thailand, Indonesia,
Philippines, Vietnam, Laos, Cambodia, Myanmar and China, including Hong Kong,
Macao and Taiwan;

1.1.4.     “Closing” means completion of the establishment of the JVC in
accordance with Article 4;

1.1.5.     “Member of the YOD Group” means YOD and any direct or indirect
subsidiary or parent company of YOD or any entity controlling, controlled by or
under common control with YOD;

1.1.6.     “Shares” means shares in the capital of the JVC;

1.2.     Any reference in this Agreement to an amount in United States Dollars
and Chinese Renminbi shall include its market rate equivalent at the relevant
time in any other currency.

2.

BUSINESS OF JVC

2.1.     The Parties wish to establish the JVC for the purpose of (the
“Business”) as follows:

1)     Launch FREQUENCY in Territory to deploy MCN, digital networks and OTT
content in Territory, including but not limited to the following business
models: a. Direct To Consumer in one or several branded mobile applications b.
Business To Business integrated with cable and mobile operators

--------------------------------------------------------------------------------

2)     FREQUENCY shall undertake 3rd Party Integrations that will include but
are not limited to:

a.     ChatTV -- Integration with FREQUENCY platform to facilitate social video
commerce services cross platforms

b.     RSI -- Integration with FREQUENCY platform to dynamically source goods
and facilitate billing and fulfillment

3)     Creating OTT packages and digital networks that will aggregate both
Parties’ licensed content into branded, genre-specific channels, which may
include, but are not limited to, all genre referenced in the FREQUENCY mobile
app channel offering, an example of which is Exhibit A, and as may be changed or
updated from time to time at the discretion of YOD. Furthermore:

      a.

YOD and Frequency will be exclusive partners to create Direct to Consumer
content channels or network of channels that incorporate the following business
model:


    i.

integrates a major brand or anchor content partner; and

    ii.

integrates content licensed by the JV and / or its JV partners, where licenses
permit; and

    iii.

integrates original programming; and

    iv.

integrates JV related 3rd party applications


      b.

This will not limit Frequency’s ability to:


    i.

enable its Content or Distribution partners to create their own branded channels
or networks of channels; or

    ii.

receive a carried interest in a channel for providing services to a content or
distribution partner; or

    iii.

curate its own channels outside of the JV Territory that do not conflict with
the business model referenced in section (a), above.

4)     Distribution Rights:

  a. JVC will have exclusive distribution rights for the use of both these
channels and content within the Territory.         b. FREQUENCY will have
exclusive distribution rights for these channels outside the Territory and will
be obliged to provide such content to 3rd parties and other vendors outside the
Territory, provided, however, that YOD acknowledges that Frequency can only make
such content available to 3rd parties on Frequency’s platform but Frequency
cannot assure that such 3rd parties will accept such content.

FREQUENCY will offer all JVC aggregated, created or otherwise developed content
through its operations outside the Territory. When doing so, FREQUENCY will use
commercially reasonable efforts to advance all 3rd Party Integrations with the
distribution of all JVC content

--------------------------------------------------------------------------------

5)     The JVC is intended to facilitate the aggregation and deployment of YOD
and FREQUENCY technology and platform to maximize advertising revenue
opportunities and any other revenue opportunities that may be applicable.

2.2     The Parties will create a three (3) year business plan (“Business
Plan”), which shall be reviewed at least every twelve (12) months. The Business
Plan shall define the business objectives of the Parties with respect to the
JVC.

2.3     Each party shall act in good faith towards the other in order to promote
the JVC’s success. The Parties confirm their intention to consult on matters
materially affecting the development of the Business and the execution of the
Business Plan.

3.

Establishment of JVC


  3.1.

The Parties shall form the JVC entity in Singapore or such other country as
determined by the Parties. The JVC shall not trade or carry on Business in any
manner prior to Closing.

        3.2.

Each party shall use commercially reasonable efforts to ensure that the
formation of the JVC is accomplished as soon as possible and shall notify the
other promptly of any difficulties encountered. If the formation of the JVC has
not occurred by May 31, 2016, this Agreement (other than the provisions of
Article 12 (confidentiality) and Article 24 (disputes resolution procedure))
shall, unless otherwise agreed, thereupon automatically cease and terminate and
neither party shall have any claim of any nature whatsoever against the other
party, provided, however, that in any event YOD shall have the exclusive right
to enter into a joint venture with Frequency with respect to the Territory for a
period of 2 years from the date hereof.


4.

Establishment of JVC: Closing


  4.1.

Closing shall take place on May 31, 2016, when the following events and matters
set out in this Article 4 shall take place. If not previously formed under
Article 3.1, the Parties shall cause the JVC to be incorporated with the
following characteristics:

4.1.1.     The JVC shall be formed in Singapore or other country as is
determined by YOD with the consent of Frequency which shall not be unreasonably
withheld;

4.1.2.     The Articles of Association and Bylaws of the JVC shall be in a form
acceptable to YOD. with the consent of Frequency which shall not be unreasonably
withheld;

--------------------------------------------------------------------------------

4.1.3.     The name of the JVC shall be “Frequency Asia”; [YOD to confirm]

4.1.4.     The registered office of the JVC shall be determined by YOD with the
consent of Frequency which shall not be unreasonably withheld;

5.

Capital and further finance


  5.1.

The JVC shall, in accordance with and following completion of the events and
transactions referred to in Article 4, have an issued share capital of 49%
Shares owned by FREQUENCY and 51% Shares owned by YOD.

  5.2.

The share capital of the JVC may from time to time be increased by such sum as
shall be mutually agreed but so that in any event, unless otherwise agreed, the
increased share capital of the JVC shall be held in the proportions of 49% by
FREQUENCY and 51% by YOD (or member(s) of the YOD Group).

  5.3.

If the JVC shall in the opinion of the Board require further financial
investment, the JVC shall first approach its own banking sources. Neither party
shall be obliged to provide any further financial investment to the JVC. Any
further financial investment that the Parties do agree to provide shall (unless
otherwise agreed) be provided by the Parties in proportion to their shareholding
(whether by way of subscription of share capital, loans or otherwise), unless
otherwise mutually agreed; provided, however, that any such further financial
investment must be paid back by the JVC to such parties prior to any
distributions or dividends being made to the parties including pursuant to
Section 10 contained herein.

  5.4.

The Parties shall not be obliged to provide financing or guarantees thereof in
respect of any borrowings of the JVC.

  5.5.

Frequency hereby agrees that upon the execution of this Agreement and the
closing of the Stock Purchase Agreement pursuant to which YOD will invest $3
million in Freqeuncy, the Warrant attached hereto as Exhibit B (the “Warrant”)
shall be issued to YOD. The Warrant shall be fully vested and give YOD the
immediate right to purchase up to 3,000,000 shares of Series A Preferred Stock
(as adjusted for any stock dividends, combinations, splits or the like with
respect to such shares) at an exercise price of $0.42467 per share (as adjusted
for any stock dividends, combinations, splits or the like).


6.

Directors and Management


  6.1.

The Business and affairs of the JVC shall (subject to the Reserved Matters
referred to in Article 7) be managed by the Board of the JVC. The Board shall
consist of five (5) persons of which:

6.1.1.     FREQUENCY shall be entitled to appoint and maintain in office two (2)
directors (“FREQUENCY Directors”) and to remove any director so appointed from
office (and to appoint another in the place of any director so removed); and

--------------------------------------------------------------------------------

6.1.2.     YOD shall be entitled to appoint and maintain in office three (3)
directors (“YOD Directors”) and to remove any director so appointed from office
(and to appoint another in the place of any director so removed).

6.1.3.     Should the JVC be domiciled in Singapore, YOD will appoint the
required Singaporean Director.

  6.2.

Each appointment and removal by FREQUENCY or YOD of a director pursuant to its
entitlement shall be notified in writing to the other party and the JVC.
FREQUENCY and YOD shall each use their respective votes in the JVC to ensure
that persons appointed in the manner set out in this Agreement constitute the
Board of the JVC.

  6.3.

At least 14 days written notice shall be given to each member of the Board of
any meeting of the Board, provided always that a shorter period of notice may be
given with the written approval of at least one (1) FREQUENCY director and at
least one (1) YOD director. Any such notice shall include an agenda identifying
in reasonable detail the matters to be discussed at the meeting and shall be
accompanied by copies of any relevant papers. The Board shall meet regularly
(either telephonically, by video conference or in person) and, unless otherwise
agreed, not less than quarterly.

  6.4.

The quorum for the transaction of Business at any meeting of the Board shall be
at least one (1) FREQUENCY director and at least two (2) YOD director present at
the time when the relevant Business is transacted.

  6.5.

The Chairman shall be appointed from among the YOD directors. At any meeting of
the Board, each director and the Chairman shall be entitled to one vote. Any
decision of the Board in favor of a resolution (“Board Resolution”), to be
valid, shall require the positive vote of a majority of the directors present at
such meeting. Any Board Resolution regarding a Reserved Matter, as defined in
Section 7 (“Reserved Matter Resolution”), shall require at least one (1)
FREQUENCY director and at least one (1) YOD director to be valid.


7.

Reserved Matters


  7.1.

The following matters (“Reserved Matters”) shall require a Reserved Matter
Resolution:

7.1.1.     Any issue of Shares (or securities convertible into Shares) of the
JVC;

7.1.2.     Any material alteration to the Articles of Association and Bylaws of
the JVC;

7.1.3.     Any sale of the whole or any substantial part of the JVC;

7.1.4.     Any borrowing by the JVC that would result in the aggregate
borrowings of the JVC being in excess of $250,000 or such other amount as the
Parties shall from time to time determine;

7.1.5.     Approval of the annual budget and operating plan of the JVC;

7.1.6.     Any expansion of the operating and marketing territory of the JVC
beyond the Territory;

--------------------------------------------------------------------------------

7.1.7.     Any material reorganization affecting the JVC, including the
formation of any subsidiary of the JVC;

7.1.8.     Any agreement or commitment by the JVC having a value or likely to
involve expenditure by the JVC in excess of $250,000 (or such other limit as the
Parties shall from time to time agree);

7.1.9.     The appointment (or removal) of the auditors of the JVC or any
significant change in the accounting policies of the JVC;

7.1.10.    Any change for a particular year in the dividend policy specified in
Article 10;

7.1.11.    The commencement, settlement or abandonment of litigation or
admission of liability by the JVC involving a dispute in excess of $250,000;

7.1.12.    Any payment by the JVC to FREQUENCY or Member of the YOD Group
(whether by way of management or administrative charges, bonus, license fees,
repayment of loan, dividends or otherwise) unless within permitted limits first
approved via Board Resolution;

7.1.13.    Filing by the JVC for receivership, reorganization, bankruptcy or
liquidation under any insolvency laws or any similar action; and

7.1.14.    Any fundamental change to the nature of the business of the JVC.

  7.2.

The provisions of Article 7.1 shall apply equally to any matters undertaken by a
subsidiary of the JVC as if references therein to “the JVC” included, where
appropriate, any such subsidiary.


8.

General meetings


  8.1.

General meetings of the Parties as shareholders in the JVC shall take place in
accordance with the applicable provisions of the Articles of Association and
Bylaws which shall include terms that:

8.1.1.     The quorum for transaction of any Business shall require the presence
of a duly authorized representative of Frequency and two authorized
representatives of YOD; and

8.1.2.     The notice of meeting shall set out an agenda identifying in
reasonable detail the matters to be discussed (unless the Parties agree
otherwise).

9.

Additional contributions of the Parties


  9.1.

It is intended that each party will contribute particular knowledge, skills and
services to assist the establishment and success of the JVC. The
responsibilities of each party are set out in this Article 9. The
responsibilities of the Parties shall include both “General Contributions”,
which shall be provided to the JVC at no charge, and “Services” for which the
Parties shall be compensated by the JVC.


--------------------------------------------------------------------------------


  9.2.

The General Contributions of FREQUENCY to the JVC shall initially be as given
below, and as amended via Board Resolution from time to time:

9.2.1.     Platform: Exclusive use of the FREQUENCY platform in the Territory

9.2.2.     Content: Use of FREQUENCY licensed content as per the commercial
agreements with licensors within the Territory

  9.3.

The General Contributions of YOD to the JVC shall initially be as given below,
and as amended via Board Resolution from time to time:

9.3.1.     Content: Use of YOD Group content as per the commercial agreements
with licensors

9.3.2.     Sales and Marketing: sales and marketing within the Territory

9.3.3.     Operating Capital as determined by YOD

  9.4.

The Services that the Parties will provide to the JVC will be determined by YOD
as part of the Business Plan.

  9.5.

Each party will use commercially reasonable efforts to provide its contribution
to promote the success of the JVC. Each party shall provide its contributions
towards the JVC using such diligence and skill as is reasonable in the
circumstances. It is understood that the JVC daily operations will be supported
by JVC staff and staff from the Parties. The JVC will be responsible for costs
associated with support from the Parties.


10.

Dividend policy

The Parties agree that (unless otherwise agreed under Article 7 in relation to a
particular financial year) the JVC shall distribute by way of dividend not less
than fifty (50)% of the audited after tax profit in relation to each financial
year.

11.

Transfer of Shares

11.1.     Unless it is a transfer made with the prior written consent of the
other party, neither FREQUENCY nor YOD shall sell, transfer, pledge, charge,
dispose of or otherwise deal with any right or interest in any of its Shares in
the JVC (including the grant of any option over or in respect of any Shares).

11.2.     Consent shall not unreasonably be withheld for a transfer by a party
to a member of its own group. Each of FREQUENCY and YOD, respectively,
undertakes to procure that, if any member of its group which holds Shares in the
JVC ceases at any time to be a wholly owned subsidiary of that party, that
subsidiary shall first transfer beneficially all its Shares in the JVC back to
the relevant party (or another member of its group).

11.3.     No transfer of Shares of the JVC shall in any event be registered or
become effective unless the transferee shall first have entered into an
agreement undertaking to be bound by this Agreement (including this Article 11)
to the same extent as the transferor would have been bound had the transfer not
been effected.

--------------------------------------------------------------------------------


12.

Confidentiality

12.1.     Each of the Parties shall at all times use all reasonable efforts to
keep confidential (and to ensure that its employees and agents keep
confidential) all commercial and technical information which it may acquire (i)
in relation to the JVC or (ii) in relation to the clients, business or affairs
of the other party (or any member of its respective group).

Neither party shall use or disclose any such information except with the consent
of the other party or, in the case of information relating to the JVC, in the
ordinary course of advancing the JVC’s Business. The restriction in this Article
12.1 shall not apply to any information that is:

12.1.1.     Publicly available through no fault of that party;

12.1.2.     Already in the possession of that party prior to its disclosure
without any obligation of confidentiality; or

12.1.3.     Required to be disclosed by that party pursuant to any law, stock
exchange regulation or binding judgment, order or requirement of any court or
other competent authority.

12.2.     Each party shall cause its respective officers, employees and agents
observe a similar obligation of confidence in favor of the Parties to this
Article 12. The provisions of this Article 12 and Article 3.2 shall survive any
termination of this Agreement.

13.

Supremacy of this Agreement

13.1.     The Parties agree that the Articles of Association and Bylaws are
consistent with the terms of this Agreement. If there is any conflict between
this Agreement and the Articles of Association and Bylaws, the terms of this
Agreement shall prevail and such changes to the Articles of Association and
Bylaws shall be made to give effect to this Agreement.

14.

Force majeure

14.1.     “Force majeure” means war, emergency, accident, fire, earthquake,
flood, storm, industrial strike or other impediment which the affected party
proves was beyond its control and that it could not reasonably be expected to
have taken the impediment into account at the time of the conclusion of this
Agreement or to have avoided or overcome it or its consequences.

14.2.     A party affected by force majeure shall not be deemed to be in breach
of this Agreement, or otherwise be liable to the other, by reason of any delay
in performance, or the non-performance, of any of its obligations under this
Agreement to the extent that the delay or non-performance is due to any force
majeure of which it has notified the other party in accordance with Article
14.3. The time for performance of that obligation shall be extended accordingly,
subject to Article 14.4.

--------------------------------------------------------------------------------

14.3.     If any force majeure occurs in relation to either party which affects
or is likely to affect the performance of any of its obligations under this
Agreement, it shall within a reasonable time notify the other party as to the
nature of the circumstances in question and their effect on its ability to
perform.

14.4.     If the performance by either party of any of its obligations under
this Agreement is prevented or delayed by force majeure for a continuous period
in excess of six months, the Parties shall negotiate in good faith, and use
their best endeavors to agree upon such amendments to this Agreement or
alternative arrangements as may be fair and reasonable with a view to
alleviating its effects, but if they do not agree upon such amendments or
arrangements within a further period of 30 days, the other party shall be
entitled to terminate this Agreement by giving written notice to the Party
affected by the force majeure.

15.

Costs

The costs of, and incidental to, the incorporation of the JVC shall be borne and
paid by the JVC. Each party shall (unless otherwise agreed) bear its own costs
incurred in the preparation, execution and performance of this Agreement.

16.

No partnership or agency

Nothing in this Agreement shall (i) be deemed to constitute a partnership in law
between the Parties, (ii) constitute either party the agent of the other for any
purpose or (iii) entitle either party to commit or bind the other (or any member
of its respective group) in any manner.

17.

Assignment and subcontracting

17.1.     This Agreement is personal to the Parties and neither party shall
without the prior written approval of the other:

17.1.1.     Assign, mortgage, charge or otherwise transfer or deal in, or create
any trust over, any of its rights; provided, however, that in the event a
Closing does not occur and YOD is granted rights pursuant to Section 3.2 then it
may assign, mortgage, charge or otherwise transfer or deal in, or create any
trust over its rights; or

17.1.2.     Subcontract or otherwise delegate the whole or any part of its
rights or obligations under this Agreement to another person; provided, however,
that in the event a Closing does not occur and YOD is granted rights pursuant to
Section 3.2 then it may subcontract or otherwise delegate the whole or any part
of its rights or obligations under this Agreement to another person.

--------------------------------------------------------------------------------

17.2.     Notwithstanding the above, any assignment, mortgage, charge, or other
such disposition may be made by either Party without prior written consent if
made to or for the benefit of affiliated companies, subsidiaries, or partner
entities.

18.

Notices

18.1.     Any notice under this Agreement shall be in writing (which may include
e-mail) and may be served by leaving it or sending it to the address of the
other party as specified in Article 18 below, in a manner that ensures receipt
of the notice can be proved.

18.2.     For the purposes of Article 18, notification details are the
following, unless other details have been duly notified in accordance with this
Article 18

18.2.1.     FREQUENCY:

18.2.1.1.     if via email to notices@frequency.com;

18.2.1.2.     if via mail to Attn: CEO, Frequency Networks, Inc., 4526 Wilshire
Blvd, Los Angeles, CA 90010

18.2.2.     YOD: if via email to __________________;

18.2.3.     If via mail to YOU on Demand Holdings, Inc., 375 Greenwich Street,
Suite 516, New York, NY 10013; with a copy to
William N. Haddad, Cooley LLP, 1114 Avenue of the Americas, New York, NY 10036;
whaddad@cooley.com; .

19.

Entire agreement/variations

19.1.     This Agreement sets out the entire agreement between the Parties with
respect to the JVC. Neither party has entered into this Agreement in reliance
upon any representation, warranty or undertaking of the other party that is not
expressly set out or referred to in this Agreement. This Article shall not
exclude any liability for fraudulent misrepresentation.

19.2.     This Agreement may not be varied except by agreement in writing
between the Parties.

20.

Effect of invalid or unenforceable provisions

20.1.     If any provision of this Agreement is held by any court or other
competent authority to be invalid or unenforceable in whole or in part, this
Agreement shall continue to be valid as to its other provisions and the
remainder of the affected provision, unless it can be concluded from the
circumstances that (in the absence of the provision found to be null and void)
the Parties would not have concluded this Agreement. The Parties shall use all
reasonable efforts to replace all provisions found to be null and void by
provisions that are valid under the applicable law and come closest to their
original intention.

--------------------------------------------------------------------------------

21.

Dispute resolution procedure

21.1.     If a dispute arises out of this Agreement, the Parties shall seek to
resolve it on an amicable basis. They shall consider the appointment of a
mediator to assist in that resolution. No party shall commence legal or
arbitration proceedings unless 30 days’ notice has been given to the other
party.

21.2.     Any dispute, controversy or claim arising out of or relating to this
Agreement, including its conclusion, interpretation, performance, breach,
termination or invalidity, shall be finally settled by the courts of the State
of Delaware in the United States which will have exclusive jurisdiction.

22.

Termination

22.1.     In the event that the JVC does not achieve mutually agreed upon
operating objectives, YOD and FREQUENCY will agree on necessary provisions to
terminate the JVC including but not limited to the wind down of operations,
servicing existing customers, and the distribution of assets; provided, that
Section 3.2 herein shall survive.

23.

Applicable law

23.1.     Delaware law shall apply to this Agreement, without regard to
conflicts of law principles.

[Signature pages follow.]

--------------------------------------------------------------------------------

SIGNATURES OF THE PARTIES

Signed for and on behalf of FREQUENCY

  FREQUENCY NETWORKS, INC.           By:  /s/ Blair Harrison     Blair
Harrison     Chief Executive Officer  


  Address: 4526 Wilshire Blvd.     Los Angeles, CA 90010

Signed for and on behalf of YOD

  YOU ON DEMAND HOLDINGS, INC.           By:  /s/ Bruno Wu   Bruno Wu    
Chairman  


  Address: 375 Greenwich Street, Suite 516     New York, NY 10013  


--------------------------------------------------------------------------------

Exhibit A

Animals Animation Apps Arts Automotive Best of Web Business Celebrity Comedy
Design Education Fashion Food Gaming Health&Fitness How Tos Ideas Kids Lifestyle
Movies Music Nature News News–Local Original Web Shows Politics Reseaux Francais
Science Space Sports Sports–Extreme TV Tech Top Vlogs Travel Viral Video
Japanese


--------------------------------------------------------------------------------

Exhibit B

Form of Warrant

--------------------------------------------------------------------------------


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, AND HAVE BEEN ACQUIRED FOR INVESTMENT
AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF.
NO SUCH SALE OR DISTRIBUTION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION
STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL IN A FORM REASONABLY
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

Date of Issuance: April __, 2016

FREQUENCY NETWORKS, INC.

Warrant to Purchase Series A Preferred Stock

Frequency Networks, Inc., a Delaware corporation (the “Company”), for value
received, hereby certifies that YOU On Demand Holdings, Inc. or its registered
assigns (the “Registered Holder”), is entitled, subject to the terms set forth
below, to purchase from the Company, at any time after the date hereof and on or
before the Expiration Date (as defined in Section 1 below) the Shares (as
defined below) at the Exercise Price (as defined in Section 1 below).

1.     Certain Definitions.

(a)     The term “Exercise Price” shall mean $0.42467 per share (as adjusted
from time to time pursuant to the provisions hereof).

(b)     The term “Expiration Date” shall mean the six (6) year anniversary of
the date of this Warrant.

(c)     The term “Shares” shall mean up to 3,000,000 shares of the Company’s
Series A Preferred Stock (the “Series A Preferred Stock”) issuable upon exercise
of this Warrant.

2.     Exercise.

(a)     Manner of Exercise. This Warrant may be exercised by the Registered
Holder, in whole or in part, by surrendering this Warrant, with the
purchase/exercise form appended hereto as Exhibit A duly executed by such
Registered Holder or by such Registered Holder’s duly authorized attorney, at
the principal office of the Company, or at such other office or agency as the
Company may designate, accompanied by payment in full of the Exercise Price
payable in respect of the number of Shares purchased upon such exercise. The
Exercise Price may be paid by cash, check or wire transfer.

(b)     Effective Time of Exercise. Each exercise of this Warrant shall be
deemed to have been effected immediately prior to the close of business on the
day on which this Warrant shall have been surrendered to the Company as provided
in Section 2(a) above. At such time, the person or persons in whose name or
names any certificates for Shares shall be issuable upon such exercise as
provided in Section 2(d) below shall be deemed to have become the holder or
holders of record of the Shares represented by such certificates.

--------------------------------------------------------------------------------

(c)     Net Issue Exercise.

      (i)     In lieu of exercising this Warrant in the manner provided above in
Section 2(a), the Registered Holder may elect to receive shares equal to the
value of this Warrant (or the portion thereof being canceled) by surrender of
this Warrant at the principal office of the Company together with notice of such
election on the purchase/exercise form appended hereto as Exhibit A duly
executed by such Registered Holder or such Registered Holder’s duly authorized
attorney, in which event the Company shall issue to such Registered Holder a
number of Shares computed using the following formula:

X = Y (A - B) A

Where           X =  The number of Shares to be issued to the Registered Holder.

                       Y =  The number of Shares purchasable under this Warrant
(at the date of such calculation).

                       A =  The fair market value of one Share (at the date of
such calculation).

                       B =  The Exercise Price (as adjusted to the date of such
calculation).

      (ii)     For purposes of this Section 2(c), the fair market value of a
Share on the date of calculation shall mean:

(A)     if the exercise is in connection with an initial public offering of the
Company’s Common Stock (an “IPO”), and if the Company’s Registration Statement
relating to such public offering has been declared effective by the Securities
and Exchange Commission, then the fair market value shall be the product of (x)
the initial “price to public” per share specified in the final prospectus with
respect to the offering and (y) the number of shares of Common Stock into which
each Share is convertible at the date of calculation;

(B)     if this Warrant is exercised after, and not in connection with, an IPO,
and if the Company’s Common Stock is traded on a national securities exchange or
actively traded over-the-counter:

(1)     if the Company’s Common Stock is traded on a national securities
exchange, the fair market value shall be deemed to be the product of (x) the
average of the closing prices over a thirty (30) day period ending three (3)
days before date of calculation and (y) the number of shares of Common Stock
into which each Share is convertible on such date;

(2)     if the Company’s Common Stock is actively traded over-the-counter, the
fair market value shall be deemed to be the product of (x) the average of the
closing bid or sales price (whichever is applicable) over the thirty (30) day
period ending three (3) days before the date of calculation and (y) the number
of shares of Common Stock into which each Share is convertible on such date; or

(C)     if neither (A) nor (B) is applicable, the fair market value of a Share
shall be at the highest price per share which the Company could obtain on the
date of calculation from a willing buyer (not a current employee or director)
for a Share sold by the Company, from authorized but unissued shares, as
determined in good faith by the Board of Directors.

2

--------------------------------------------------------------------------------

(d)     Delivery to Holder. As soon as practicable after the exercise of this
Warrant in whole or in part, and in any event within five (5) days thereafter,
the Company at its expense will cause to be issued in the name of, and delivered
to, the Registered Holder, or as such Registered Holder (upon payment by such
Registered Holder of any applicable transfer taxes) may direct:

      (i)      a certificate or certificates for the number of Shares to which
such Registered Holder shall be entitled, and

      (ii)      in case such exercise is in part only, a new warrant or warrants
(dated the date hereof) of like tenor, calling in the aggregate on the face or
faces thereof for the number of Shares equal (without giving effect to any
adjustment therein) to the number of such shares called for on the face of this
Warrant minus the number of such shares purchased by the Registered Holder upon
such exercise as provided in Section 2(a) or 2(c) above.

3.     Adjustments.

(a)     Redemption or Conversion of Preferred Stock. If all of the Series A
Preferred Stock for which this Warrant is exercisable (the “Warrant Stock”) is
redeemed or converted into shares of Common Stock, then this Warrant shall
automatically become exercisable for that number of shares of Common Stock equal
to the number of shares of Common Stock that would have been received if this
Warrant had been exercised in full and the shares of Warrant Stock received
thereupon had been simultaneously converted into shares of Common Stock
immediately prior to such event, and the Exercise Price shall be automatically
adjusted to equal the number obtained by dividing (i) the aggregate Exercise
Price of the shares of Warrant Stock for which this Warrant was exercisable
immediately prior to such redemption or conversion, by (ii) the number of shares
of Common Stock for which this Warrant is exercisable immediately after such
redemption or conversion.

(b)     Stock Splits and Dividends. If the outstanding shares of the Warrant
Stock (or Common Stock issued upon conversion thereof) shall be subdivided into
a greater number of shares or a dividend in securities of the Company shall be
paid in respect of shares of Warrant Stock (or Common Stock issued upon
conversion thereof), the Exercise Price in effect immediately prior to such
subdivision or at the record date of such dividend shall simultaneously with the
effectiveness of such subdivision or immediately after the record date of such
dividend be proportionately reduced. If the outstanding shares of Warrant Stock
(or Common Stock issued upon conversion thereof) shall be combined into a
smaller number of shares, the Exercise Price in effect immediately prior to such
combination shall, simultaneously with the effectiveness of such combination, be
proportionately increased. When any adjustment is required to be made in the
Exercise Price in accordance with this Section 3, the number of Shares
purchasable upon the exercise of this Warrant shall be changed to the number
determined by dividing (i) an amount equal to the number of shares issuable upon
the exercise of this Warrant immediately prior to such adjustment, multiplied by
the Exercise Price in effect immediately prior to such adjustment, by (ii) the
Exercise Price in effect immediately after such adjustment.

(c)     Replacement of Securities upon Reorganization, etc. In the event of any
reorganization or reclassification of the securities of Company (other than a
change in par value or from no par value to par value, or from par value to no
par value, or as a result of a subdivision or combination), or in the event of
any consolidation or merger of the Company with or into another entity, or in
the event of a sale of all or substantially all of the Company’s assets to
another person or entity, at any time prior to the expiration of this Warrant,
upon subsequent exercise of this Warrant the Registered Holder shall have the
right to receive the same kind and number of shares of common stock and other
securities, cash or other property as would have been distributed to the
Registered Holder upon such reorganization, reclassification, consolidation or
merger had the Registered Holder exercised this Warrant immediately prior to
such reorganization, reclassification, consolidation, merger, or asset sale
appropriately adjusted for any subsequent event described in this Section 3. The
Registered Holder shall pay upon such exercise the Exercise Price that otherwise
would have been payable pursuant to the terms of this Warrant. If any such
reorganization, reclassification, consolidation or merger results in a cash
distribution in excess of the then applicable Exercise Price, the holder may, at
the Registered Holder’s option, exercise this Warrant under Section 2(c) of this
Warrant. If any such reorganization, reclassification, consolidation or merger
results in a cash distribution equal to or less than the then applicable
Exercise Price (an “Out-of-the-Money Change of Control”), the Warrant (and the
right to purchase securities upon exercise hereof) shall automatically terminate
upon the closing of such Out of the Money Change of Control. In the event of any
such reorganization, merger or consolidation (other than an Out-of-the-Money
Change of Control), the corporation formed by such consolidation or merger or
the corporation which shall have acquired the assets of the Company shall
execute and deliver a supplement hereto to the foregoing effect, which
supplement shall also provide for adjustments which shall be as nearly
equivalent as may be practicable to the adjustments provided in this Warrant.

3

--------------------------------------------------------------------------------

(d)     Adjustment Certificate. When any adjustment is required to be made in
the number of Shares or the Exercise Price pursuant to this Section 3, the
Company shall promptly mail to the Registered Holder a certificate setting forth
(i) a brief statement of the facts requiring such adjustment, (ii) the Exercise
Price after such adjustment and (iii) the kind and amount of stock or other
securities or property into which this Warrant shall be exercisable after such
adjustment.

(e)     Acknowledgement. In order to avoid doubt, it is acknowledged that, for
so long as this Warrant is exercisable for Warrant Stock, the holder of this
Warrant shall be entitled to the benefit of all adjustments in the number of
shares of Common Stock of the Company issuable upon conversion of the Warrant
Stock of the Company which occur prior to the exercise of this Warrant,
including without limitation, any increase in the number of shares of Common
Stock issuable upon conversion as a result of a dilutive issuance of capital
stock.

4.     Transfers.

(a)     Unregistered Security. Each holder of this Warrant acknowledges that
this Warrant, the Shares and the Common Stock of the Company have not been
registered under the Securities Act of 1933, as amended (the “Securities Act”),
and agrees not to sell, pledge, distribute, offer for sale, transfer or
otherwise dispose of this Warrant, any Shares issued upon its exercise or any
Common Stock issued upon conversion of the Shares in the absence of (i) an
effective registration statement under the Securities Act as to this Warrant,
such Shares or such Common Stock and registration or qualification of this
Warrant, such Shares or such Common Stock under any applicable U.S. federal or
state securities law then in effect, or (ii) an opinion of counsel, reasonably
satisfactory to the Company, that such registration and qualification are not
required. Each certificate or other instrument for Shares issued upon the
exercise of this Warrant shall bear a legend substantially to the foregoing
effect.

(b)     Transferability. Except as expressly provided in this Warrant, this
Warrant shall not be transferred, assigned, pledged, encumbered, hypothecated,
conveyed in trust, gifted, transferred by bequest, devise or descent, or
otherwise disposed of (collectively, a “Transfer”); provided, however, that the
Registered Holder may Transfer this Warrant to an Affiliate only upon prior
written notice to the Company and upon a properly executed assignment (in the
form of Exhibit B hereto) delivered to the principal office of the Company, and,
provided further that the permitted transferee agrees in writing to be bound by
the terms hereof in a manner reasonably acceptable to the Company. For purposes
of this Warrant, “Affiliate” means, with respect to Registered Holder, any
individual, corporation, partnership, trust, limited liability company,
association or other entity (a “Person”) who, directly or indirectly, controls,
is controlled by, or is under common control with such Person, including without
limitation any general partner, managing member, officer or director of such
Person or any venture capital fund now or hereafter existing that is controlled
by one or more general partners or managing members of, or shares the same
management company with, such Person. Any purported Transfer by the Registered
Holder of this Warrant in violation of this Section 4 hereof shall be voidable
by the Company. The Company need not register a transfer of legended Warrant
stock, and may also instruct its transfer agent not to register the transfer of
the Warrant stock, unless the conditions specified in each of the foregoing
legends are satisfied.

4

--------------------------------------------------------------------------------

(c)     Warrant Register. The Company will maintain a register containing the
names and addresses of the Registered Holders of the Warrants. Until any
transfer of this Warrant is made in the warrant register, the Company may treat
the Registered Holder of this Warrant as the absolute owner hereof for all
purposes; provided, however, that if this Warrant is properly assigned in blank,
the Company may (but shall not be required to) treat the bearer hereof as the
absolute owner hereof for all purposes, notwithstanding any notice to the
contrary. Any Registered Holder may change such Registered Holder’s address as
shown on the warrant register by written notice to the Company requesting such
change.

5.     No Impairment. The Company will not, by amendment of its charter or
through reorganization, consolidation, merger, dissolution, sale of assets or
any other voluntary action, avoid or seek to avoid the observance or performance
of any of the terms of this Warrant, but will at all times in good faith assist
in the carrying out of all such terms and in the taking of all such action as
may be necessary or appropriate in order to protect the rights of the holder of
this Warrant against impairment.

6.     Stock Fully Paid. The Company covenants and agrees to take all actions
within its control to assure that all Shares which may be issued upon the
exercise of the rights represented by this Warrant will, upon issuance, be duly
authorized, validly issued, fully paid and nonassessable and free from all
preemptive rights of any stockholder and free of all taxes, liens and charges
with respect to the issue thereof. The Company will take all such actions as may
be reasonably necessary that are within its control to assure that such Shares
may be issued as provided herein without violation of any applicable law or
regulation; provided, however, that the Company shall not be required to effect
a registration under Federal or State securities laws with respect to such
exercise.

7.     Early Termination. In the event of, at any time prior to the Expiration
Date, an IPO, the Company shall provide to the registered Holder forty-five (45)
days advance written notice of such IPO and this Warrant shall be deemed
exercised pursuant to Section 2(c) immediately prior to the date such IPO is
closed. The Warrant (and the right to purchase securities upon exercise hereof)
shall automatically terminate upon the closing of an Out-of-the-Money Change of
Control.

8.     Notices of Certain Transactions. In case:

(a)     the Company shall take a record of the holders of its Preferred Stock
(or other stock or securities at the time deliverable upon the exercise of this
Warrant) for the purpose of entitling or enabling them to receive any dividend
or other distribution, or to receive any right to subscribe for or purchase any
shares of stock of any class or any other securities, or to receive any other
right, to subscribe for or purchase any shares of stock of any class or any
other securities, or to receive any other right, or

(b)     of any capital reorganization of the Company, any reclassification of
the capital stock of the Company, any consolidation or merger of the Company,
any consolidation or merger of the Company with or into another corporation
(other than a consolidation or merger in which the Company is the surviving
entity), or any transfer of all or substantially all of the assets of the
Company, or

5

--------------------------------------------------------------------------------

(c)     of the voluntary or involuntary dissolution, liquidation or winding-up
of the Company, or

(d)     of any redemption of the Warrant Stock or mandatory conversion of the
Preferred Stock into Common Stock of the Company,

then, and in each such case, the Company will mail or cause to be mailed to the
Registered Holder of this Warrant a notice specifying, as the case may be, (i)
the date on which a record is to be taken for the purpose of such dividend,
distribution or right, and stating the amount and character of such dividend,
distribution or right, or (ii) the effective date on which such reorganization,
reclassification, consolidation, merger, transfer, dissolution, liquidation,
winding-up, redemption or conversion is to take place, and the time, if any is
to be fixed, as of which the holders of record of Warrant Stock (or such other
stock or securities at the time deliverable upon such reorganization,
reclassification, consolidation, merger, transfer, dissolution, liquidation,
winding-up, redemption or conversion) are to be determined. Such notice shall be
mailed at least twenty (20) days prior to the record date or effective date for
the event specified in such notice.

9.     Reservation of Stock. The Company will at all times reserve and keep
available, solely for the issuance and delivery upon the exercise of this
Warrant, such Shares and other stock, securities and property, as from time to
time shall be issuable upon the exercise of this Warrant.

10.     Exchange of Warrants. Upon the surrender by the Registered Holder of any
Warrant or Warrants, properly endorsed, to the Company at the principal office
of the Company, the Company will, subject to the provisions of Section 4 hereof,
issue and deliver to or upon the order of such Registered Holder, at the
Company’s expense, a new Warrant or Warrants of like tenor, in the name of such
Registered Holder or as such Registered Holder (upon payment by such Registered
Holder of any applicable transfer taxes) may direct, calling in the aggregate on
the face or faces thereof for the number of Shares called for on the face or
faces of the Warrant or Warrants so surrendered.

11.     Replacement of Warrants. Upon receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant and (in the case of loss, theft or destruction) upon delivery of an
indemnity agreement (with surety if reasonably required) in an amount reasonably
satisfactory to the Company, or (in the case of mutilation) upon surrender and
cancellation of this Warrant, the Company will issue, in lieu thereof, a new
Warrant of like tenor.

12.     Mailing of Notices. Any notice required or permitted pursuant hereto
shall be made in accordance with the terms of the Purchase Agreement.

13.     No Rights or Liabilities as Stockholder. Until the exercise of this
Warrant, the Registered Holder of this Warrant shall not have or exercise any
rights, or be subject to any liability, by virtue hereof as a stockholder of the
Company with respect to the Shares.

14.     No Fractional Shares. No fractional Shares will be issued in connection
with any exercise hereunder. In lieu of any fractional Shares which would
otherwise be issuable, the Company shall pay cash equal to the product of such
fraction multiplied by the fair market value of one Share on the date of
exercise, as determined in good faith by the Company’s Board of Directors.

15.     Amendment or Waiver. Any term of this Warrant may be amended or waived
only by an instrument in writing signed by the Company and the Registered
Holder. Any such amendment or waiver shall be enforceable against the Registered
Holder, and the Company.

6

--------------------------------------------------------------------------------

17.     Headings. The headings in this Warrant are for purposes of reference
only and shall not limit or otherwise affect the meaning of any provision of
this Warrant.

18.     Governing Law. This Warrant shall be governed, construed and interpreted
in accordance with the laws of the State of Delaware, without giving effect to
principles of conflicts of law.

[Signature Page Follows]

7

--------------------------------------------------------------------------------

This Warrant was executed as of the date first set forth above.

  FREQUENCY NETWORKS, INC.           By:         Name: Blair Harrison      
Title: Chief Executive Officer


  Address: 4526 Wilshire Blvd.     Los Angeles, CA 90010

SIGNATURE PAGE TO WARRANT

--------------------------------------------------------------------------------

EXHIBIT A

PURCHASE/EXERCISE FORM

To: Frequency Networks, Inc. Dated:  

The undersigned, pursuant to the provisions set forth in the attached Warrant,
hereby irrevocably elects to (circle one):

(a) purchase _____________ shares of the Series A Preferred Stock covered by
such Warrant and herewith makes payment of $ _________ , representing the full
purchase price for such shares at the price per share provided for in such
Warrant, or

(b) exercise such Warrant for ___________ shares purchasable under the Warrant
pursuant to the Net Issue Exercise provisions of Section 2(c) of such Warrant.

  YOU ON DEMAND HOLDINGS, INC.       By:         Name:         Title:  


--------------------------------------------------------------------------------

EXHIBIT B

ASSIGNMENT FORM

FOR VALUE RECEIVED, YOU On Demand Holdings, Inc. hereby sells, assigns and
transfers all of the rights of the undersigned under the attached Warrant with
respect to the number of shares of Series A Preferred Stock covered thereby set
forth below, unto:

  Name of Assignee Address/Facsimile Number No. of Shares

Dated: ________________


  YOU On Demand Holdings, Inc.           By:         Name:         Title:  


--------------------------------------------------------------------------------